Motion to settle record on appeal, omitting transcript (see CPLR 5525, subd. [b]; Quinones v. State of New York, 22 A D 2d 848; Faccioli v. State of New York, 25 A D 2d 808) denied, without costs and without prejudice to an application to the Judge before whom the proceedings were had (Rules of the Appellate Division, Third Department, rule 2, subd. [e]). Motion for extension of time to perfect appeal granted, and time extended to 10 days following the settlement of the record. Gibson, P. J., Herlihy, Reynolds, Taylor and Staley, Jr., JJ., concur.